[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: PROBATE APPEAL
This matter was consolidated with Docket number 263416 Meade v. Pongonis which was previously tried to the court. The parties agreed that this case could be decided on the basis of the evidence in that trial after plaintiff withdrew all claims other than public policy issue of article five of the will.
For the reasons stated in a memorandum of decision of even date herewith in Meade v. Pongonis, the appeal is dismissed.
SPEAR, JUDGE CT Page 4941